Wilson, Oh. J.
JBy the Cowrt We have held.that it was competent for the legislature to authorize the levy and collection of a tax for the purposes mentioned in Chap. 8 of the laws enacted at the extra session of the legislature in 1862, and that if such tax was levied without legal authority it was in the power of: the legislature to ratify and legalize it. Comer vs. Folsom p. 219, ante; Kunkle vs. Town of Franklin, p. 127, ante.
The invalidity of the Loaos of 1865-6, referred to by appellant’s counsel, has nothing to do with the legality of this tax.- Those laws do not purport to affect in any way taxes of this kind, or to repeal or modify the laws authorizing such taxes, and if they are invalid as claimed they are merely inoperative for any purpose.
Judgment affirmed.